                  Case 19-50334-JKS        Doc 55    Filed 04/22/21     Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In Re:                                            : Chapter 11
                                                  :
Woodbridge Group of Companies, LLC,               : Case No.: 17-12560 (BLS)
                                                  :
                      Debtors.                    :
                                                  :
Michael Goldberg, as Liquidating Trustee of       :
the Woodbridge Liquidation Trust,                 :
successor in interest to the estate of            :
Woodbridge Group of Companies, et al.,            :
                                                  :
         Plaintiff,                               :
                                                  :
v.                                                : Adv. Proc. No.: 19-50334 (BLS)
                                                  :
Joseph Lin,                                       :
                                                  :
         Defendant.



                        MEDIATOR’S CERTIFICATE OF COMPLETION

       In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that mediation was resolved in the following manner:

(a) The following individuals were present:

     (1) Counsel (name and party representing):

          Counsel for Plaintiffs: Jeffrey Nolan

          Counsel for Defendant: Curtis Hehn

(b) The following parties failed to appear and/or participate as ordered:

     (1) Parties (name and capacity): N/A

(c) The outcome of the mediation conference was:

              X        The matter has been completely resolved and counsel (or parties) should file
                       an appropriate stipulation and proposed order upon final payment of the
                       settlement.
              Case 19-50334-JKS        Doc 55     Filed 04/22/21     Page 2 of 2




                   The matter has been partially resolved and counsel (or parties) have been
                   instructed to file an appropriate stipulation and proposed order regarding those
                   claims or issues which have been resolved within twenty (20) days.
                   The following issues remain for this court to resolve:

                   The matter has not been resolved and should proceed to trial.

                 OTHER:



Dated: April 22, 2021                            Mediator

                                                 /s/ Ian Connor Bifferato
                                                 Ian Connor Bifferato (#3273)
                                                 THE BIFFERATO FIRM
                                                 1007 N. Orange Street, 4th Floor
                                                 Wilmington, DE 19801
                                                 (302) 225-7600
